                           Case 18-12012-LSS              Doc 754        Filed 07/03/19         Page 1 of 11



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


        In re                                                          Chapter 11

        OPEN ROAD FILMS, LLC, a Delaware                               Case No.: 18-12012 (LSS)
        limited liability company, et al.,1
                                                                       (Jointly Administered)
                                      Debtors.
                                                                       Objection Deadline: July 17, 2019 at 4:00 p.m. (ET)
                                                                       Hearing Date: July 30, 2019 at 2:00 p.m. (ET)

                    DEBTORS’ THIRD MOTION FOR ENTRY OF AN ORDER, PURSUANT
                   TO SECTION 1121(d) OF THE BANKRUPTCY CODE, EXTENDING THE
                   EXCLUSIVE PERIODS FOR THE FILING OF A CHAPTER 11 PLAN AND
                          THE SOLICITATION AND ACCEPTANCE THEREOF

                    Open Road Films, LLC and its affiliated debtors and debtors in possession (the

        “Debtors”) in the above-captioned jointly administered chapter 11 cases (the “Cases”), hereby

        move the Court (this “Motion”) for entry of an order, substantially in the form attached hereto as

        Exhibit A (the “Proposed Order”), pursuant to section 1121(d) of title 11 of the United States

        Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), further extending the Debtors’

        exclusive periods for the filing of a chapter 11 plan and the solicitation of acceptances thereof.

        In support of this Motion, the Debtors respectfully represent as follows:

                                                         I. JURISDICTION

                              1.       The United States Bankruptcy Court for the District of Delaware

            (the “Court”) has jurisdiction over these Cases and the Motion pursuant to 28 U.S.C. §§ 157 and

            1334, and the Amended Standing Order of Reference from the United States District Court for

            the District of Delaware dated February 29, 2012. This is a core proceeding within the meaning


        1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, California 90067.
01:24678811.3
                           Case 18-12012-LSS              Doc 754        Filed 07/03/19        Page 2 of 11



            of 28 U.S.C. § 157(b)(2). Venue of these Cases and the Motion in this district is proper under

            28 U.S.C. §§ 1408 and 1409.

                              2.       Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

            Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

            Rules”), the Debtors consent to the entry of a final judgment or order with respect to the Motion

            if it is determined that the Court, absent consent of the parties, cannot enter final orders or

            judgments consistent with Article III of the United States Constitution.

                              3.       The statutory and legal predicates for the relief requested herein are

            section 1121(d) of the Bankruptcy Code, Rule 9006 of the Federal Rules of Bankruptcy

            Procedure (the “Bankruptcy Rules”), and Local Rule 9006-2.

                                                        II. BACKGROUND

                              4.       On September 6, 2018 (the “Petition Date”), each of the Debtors

            commenced a voluntary case under chapter 11 of the Bankruptcy Code.

                              5.       The Debtors are authorized to continue to operate their business and

            manage their property as debtors in possession pursuant to sections 1107(a) and 1108 of the

            Bankruptcy Code. To date, no trustee or examiner has been requested or appointed in these

            Cases. On September 14, 2018, the Office of the United States Trustee for the District of

            Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the

            “Committee”) in these Cases.

                              6.       The detailed factual background relating to the Debtors and the

            commencement of these Cases is set forth in the Declaration of Amir Agam in Support of First

            Day Motions [Docket No. 7] (the “First Day Declaration”).2

        2
                Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the First
                Day Declarations.
01:24678811.3


                                                                     2
                      Case 18-12012-LSS         Doc 754       Filed 07/03/19    Page 3 of 11



                        7.      On December 19, 2018, the Court entered an order [Docket No. 483] (the

         “Sale Order”) approving the sale of certain of the Debtors’ assets (the “Sale”) to OR

         Acquisition Co, LLC (the “Buyer”). The Sale closed on December 21, 2018.

                        8.      On June 11, 2019, the Court entered an order [Docket No. 725]

         approving a global settlement (the “Global Settlement”) by and among the Debtors, the

         Committee, and the Debtors’ prepetition secured lenders (the “Prepetition Lenders”), regarding,

         inter alia, the division of the proceeds of the Sale and the resolution of these Cases.

                                           III. RELIEF REQUESTED

                        9.      The Debtors request, pursuant to section 1121(d)(1) of the Bankruptcy

         Code, entry of an order further extending, by approximately three months, the periods within

         which only the Debtors may file a chapter 11 plan and solicit acceptances thereof through and

         including October 10, 2019 and December 6, 2019, respectively, without prejudice to the

         Debtors’ right to seek further extensions of both periods, as may be appropriate under the

         circumstances. This is the Debtors’ third request for an extension of the Exclusive Periods (as

         defined below).

                                            IV. BASIS FOR RELIEF

                        10.     Section 1121(b) of the Bankruptcy Code provides for an initial period of

         one hundred and twenty (120) days after commencement of a chapter 11 case during which a

         debtor has the exclusive right to propose and file a chapter 11 plan (the “Plan Period”).

         11 U.S.C. § 1121(b). Section 1121(c)(3) provides that, if a debtor has not filed a plan that has

         been accepted by each class of claims or interests that is impaired under the plan before one

         hundred and eighty (180) days after commencement of a chapter 11 case (the “Solicitation

         Period” and, together with the Plan Period, the “Exclusive Periods”), any party in interest may

         file a plan. 11 U.S.C. § 1121(c)(3). On January 24, 2019, the Court entered an order [Docket
01:24678811.3


                                                          3
                           Case 18-12012-LSS             Doc 754        Filed 07/03/19        Page 4 of 11



            No. 537] extending the Debtors’ Plan Period through and including April 4, 2019 and the

            Debtors’ Solicitation Period through and including June 5, 2019. On April 11, 2019, the Court

            entered an order [Docket No. 640] further extending the Plan Period through and including July

            10, 2019 and the Solicitation Period through and including September 6, 2019.3

        A.          Section 1121(d) of the Bankruptcy Code Permits the Court to Extend the Exclusive
                    Periods for “Cause”

                              11.      The Exclusive Periods are designed to afford a debtor a full and fair

            opportunity to propose a plan and solicit acceptances of such plan, without the disruption that

            may result from the filing of competing plans by non-debtor parties. To this end, when the

            Exclusive Periods prove to be an unrealistic timeframe for filing and soliciting acceptances of a

            chapter 11 plan that would garner support from parties in interest, section 1121(d) of the

            Bankruptcy Code allows the Court to extend such Exclusive Periods for “cause.” 11 U.S.C.

            § 1121(d). Although the Bankruptcy Code does not define the term “cause,” the legislative

            history indicates that it is intended to be a flexible standard to balance the competing interests of

            a debtor and its creditors. See H.R. Rep. No. 95-595, at 231–32 (1978), reprinted in 1978

            U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give bankruptcy courts flexibility to

            protect a debtor’s interests by allowing an unimpeded opportunity to negotiate settlement of

            debts without interference from other parties in interest).

                              12.      Congress built flexibility into section 1121 of the Bankruptcy Code to

            give the debtor a sufficient opportunity to stabilize its business operations at the outset of its

            chapter 11 case and to negotiate an effective plan with its creditors. See In re Newark

            Airport/Hotel Ltd. P’ship, 156 B.R. 444, 451 (Bankr. D.N.J.), aff’d, 155 B.R. 93 (D.N.J. 1993)



        3
                By operation of Local Rule 9006-2, the Plan Period and Solicitation Period are automatically extended until
                such time as the Court has had an opportunity to consider and act upon the relief requested herein.
01:24678811.3


                                                                    4
                           Case 18-12012-LSS             Doc 754        Filed 07/03/19       Page 5 of 11



            (noting that Congress designed chapter 11 provisions to enable a debtor to remain in control for

            some period of time, thereby making chapter 11 an attractive alternative to financially troubled

            companies); Gaines v. Perkins (In re Perkins), 71 B.R. 294, 297–98 (W.D. Tenn. 1987)

            (explaining that Congress designed section 1121 to give the debtor time to reach an agreement

            with its creditors regarding a chapter 11 plan); see also First Am. Bank of N.Y. v. Sw. Gloves &

            Safety Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986) (“The central purpose of section 1121(c) is

            to allow the debtor an exclusive period of time within which to file a reorganization plan

            without pressure from creditors.”).

                              13.      It is well established that the decision to extend the Exclusive Periods is

            left to the sound discretion of the Court and should be based upon the facts and circumstances

            of a particular case.4 See First Am. Bank of N.Y., 64 B.R. at 965; In re Borders Grp., Inc., 460

            B.R. 818, 821–22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 1121(d)

            is a fact-specific inquiry and the court has broad discretion in extending or terminating

            exclusivity.”). In making the determination to affirm or deny a request to extend the Exclusive

            Periods for “cause,” courts have considered a variety of factors, including the following:

                             (i)     The size and complexity of the debtor’s case;

                             (ii)    The necessity of sufficient time to negotiate and prepare adequate
                                     information;

                             (iii)   The existence of good-faith progress towards reorganization;

                             (iv)    Whether the debtor is paying its debts as they become due;

                             (v)     Whether the debtor has made progress negotiating with creditors;

                             (vi)    The length of time a case has been pending;

        4
                Although the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”) amended
                section 1121(d) by prohibiting extensions of the Exclusive Periods beyond 18 and 20 months, respectively, of
                the date of the order for relief, there was no revision to the standards for obtaining interim extensions.
                Accordingly, pre-BAPCPA case law continues to apply and must be examined in the context of these Cases.
01:24678811.3


                                                                    5
                      Case 18-12012-LSS         Doc 754      Filed 07/03/19    Page 6 of 11



                       (vii) Whether the debtor is seeking an extension to pressure creditors; and

                       (viii) Whether or not unresolved contingencies exist.

        In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002) (citations

        omitted); In re Borders Grp., 460 B.R. at 822; In re Adelphia Commc’ns Corp., 352 B.R. 578,

        587 (Bankr. S.D.N.Y. 2006); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr.

        S.D.N.Y. 1987) (applying certain of the above cited factors and concluding that the debtor

        demonstrated cause to extend its exclusivity period); In re United Press Int’l, Inc., 60 B.R. 265,

        269 (Bankr. D.D.C. 1986) (same).

                        14.     Not all of the above factors are necessary or relevant in determining

         whether to grant an extension of the Exclusive Periods. See, e.g., In re Express One Int’l, Inc.,

         194 B.R. 98, 100-01 (Bankr. E.D. Tex. 1996) (identifying only four of the factors as relevant in

         determining whether cause exists to support an extension); In re United Press Int’l, Inc., 60

         B.R. at 269 (finding cause to extend exclusivity based on three of the factors).

        B.      Cause Exists for an Extension of the Exclusive Periods in these Chapter 11 Cases

                        15.     The facts and circumstances of these Cases amply justify further

         extending the Exclusive Periods, as the Debtors and the Committee work to finalize their draft

         joint chapter 11 plan and the accompanying disclosure statement.

                (1)    The Size, Complexity, and Short Duration of the Chapter 11 Cases

                        16.     The complexity and relatively short duration of these Cases (less than ten

         months) warrant an extension of the Exclusive Periods. Following the Petition Date, the

         Debtors’ management and professionals focused on transitioning the Debtors’ business into

         bankruptcy and conducting a robust marketing and Sale process of the Debtors’ assets. The

         Debtors devoted significant time and attention to the Sale process, including time spent


01:24678811.3


                                                         6
                      Case 18-12012-LSS         Doc 754      Filed 07/03/19    Page 7 of 11



         negotiating the asset purchase agreement and Sale Order, consensually resolving numerous

         objections to the Sale and related cure issues, and handling post-closing issues.

                        17.     In addition, in the early stages of these Cases, the Debtors spent

         substantial time negotiating with their lenders and numerous contract counterparties in

         connection with the use of cash collateral, which use was approved both on an interim and final

         basis. The Debtors also spent time in the first few months of the Cases, among other things,

         responding to diligence requests from the Committee and inquiries from contract counterparties

         and vendors, pursuing various potential ordinary course transactions, addressing setoff disputes

         with certain contract counterparties and negotiating stipulations authorizing setoffs, and

         documenting and obtaining this Court’s approval of a key employee retention plan.

                        18.     The Debtors also obtained an order establishing a deadline for the filing

         of proofs of claim and requests for payment of initial administrative expenses in these Cases,

         see Docket No. 458, and, since that deadline, the Debtors’ management and professionals have

         spent time analyzing the nature and status of claims and potential claims against the estates. In

         connection therewith, the Debtors spent significant time negotiating agreements with Lakeshore

         Entertainment and Bank Leumi USA, both of which agreements have been approved by the

         Court. See Docket Nos. 595 & 580. The Debtors have also spent time negotiating and

         obtaining approval of a stipulation to address claims filed by the Guilds. See Docket No. 744.

                        19.     More recently, the Debtors negotiated a settlement of the adversary

         proceeding initiated against the Debtors by 2.9 Film Holding Ltd. and 2.9 Distribution Ltd.,

         which was approved by the Court on June 12, 2019. The Debtors have also focused time and

         attention in recent months on negotiating the Global Settlement with the Committee and the

         Prepetition Lenders, which was signed by the parties in late May and approved by the Court on


01:24678811.3


                                                         7
                      Case 18-12012-LSS         Doc 754      Filed 07/03/19     Page 8 of 11



         shortened time on June 11, 2019. Following approval of these settlements, the Debtors and the

         Committee have been working swiftly to finalize their joint chapter 11 plan and the

         accompanying disclosure statement and related solicitation materials. The parties expect to be

         in a position to file these documents soon.

                        20.     Given the foregoing considerable progress in a short period of time, the

         Debtors submit that the complexity and relatively short duration of these Cases warrant the

         extension of the Exclusive Periods, so that the Debtors can focus on finalizing and then

         prosecuting their chapter 11 plan, without the distraction of competing plans.

                (2)    The Necessity of Sufficient Time to Negotiate and Prepare Adequate
                       Information

                        21.     The Debtors are in the process of finalizing a disclosure statement and

         require additional time to conclude that process to ensure it contains adequate information in

         connection with the joint chapter 11 plan.

                (3)    Good-Faith Progress Made in These Chapter 11 Cases

                        22.     The Debtors have made significant and material progress in these Cases,

         including progress negotiating with creditors. The Debtors have complied with their reporting

         and disclosure requirements under the Bankruptcy Code, including the preparation and filing of

         the schedules of assets and liabilities and the filing of monthly operating reports. As noted

         above, the Debtors worked extensively with the Buyer, the Committee, the U.S. Trustee,

         contract counterparties, and other parties in interest to effectuate the Sale and the assumption

         and assignment of certain contracts to the Buyer. In addition, the Debtors and their

         professionals have also been communicating with the other case constituents, including the

         Committee and the Prepetition Lenders, regarding case resolution issues. The Court has

         approved the Global Settlement, and the Debtors and the Committee have negotiated, and are in

01:24678811.3


                                                         8
                      Case 18-12012-LSS         Doc 754      Filed 07/03/19     Page 9 of 11



         the process of finalizing, a joint chapter 11 plan and accompanying disclosure statement, with

         the support of the Prepetition Lenders. Accordingly, the Debtors submit that they have made

         good-faith progress in these Cases, which weighs in favor of extending the Exclusive Periods.

                (4)    The Debtors Are Paying Their Debts as They Come Due

                        23.     As the Debtors’ undisputed postpetition obligations continue to be timely

         paid as they come due, the requested extension of the Exclusive Periods will not prejudice the

         legitimate interests of postpetition creditors. As such, the Debtors submit that consideration of

         this factor also weighs in favor of extending the Exclusive Periods.

                (5)    The Debtors Are Not Seeking an Extension to Pressure Creditors

                        24.     The Debtors have no ulterior motive in seeking an extension of the

         Exclusive Periods. To the contrary—the Debtors have worked diligently over the past few

         months, in good faith and with their creditors, to maximize value for all stakeholders, and seek

         to extend the Exclusive Periods in order to ensure sufficient time during which to finalize their

         joint chapter 11 plan, without the distraction of competing plans.

                (6)    Termination of the Exclusive Periods Could Adversely Impact These
                       Chapter 11 Cases

                        25.     Termination of the Exclusive Periods could adversely impact the

         Debtors’ efforts to preserve and maximize the value of these estates. If this Court were to deny

         the Debtors’ request for an extension of the Exclusive Periods, at the expiration of the Exclusive

         Periods any party in interest would be free to propose a chapter 11 plan for the Debtors. Such a

         ruling could cause substantial harm to the Debtors’ efforts to preserve and maximize the value

         of their estates through a consensual process. The introduction of competing plans at this

         juncture, when the Debtors and the Committee are poised to file a joint chapter 11 plan with the



01:24678811.3


                                                         9
                     Case 18-12012-LSS          Doc 754       Filed 07/03/19    Page 10 of 11



         support of the Prepetition Lenders, would introduce an adversarial process that could consume

         significant estate resources and confuse creditors and parties in interest.

                                                  *       *       *

                        26.     Based on the foregoing, the Debtors respectfully submit that cause exists

         to further extend the Debtors’ Exclusive Periods pursuant to section 1121(d) of the Bankruptcy

         Code. Specifically, the Debtors request that the Plan Period and Solicitation Period be extended

         through and including October 10, 2019 and December 6, 2019, respectively, without prejudice

         to the Debtors’ right to seek further extensions of the Exclusive Periods, as may be appropriate

         under the circumstances.

                                                      V. NOTICE

                        27.     Notice of this Motion will be provided to the following parties: (a) the

         U.S. Trustee; (b) counsel for the Committee; (c) the Agent; and (d) all parties that, as of the

         filing of this Motion, have filed a request for service of filings in these the Cases pursuant to

         Bankruptcy Rule 2002. In light of the nature of the relief requested, the Debtors respectfully

         submit that no further notice is necessary.



                                    [Remainder of page intentionally left blank]




01:24678811.3


                                                         10
                     Case 18-12012-LSS        Doc 754        Filed 07/03/19   Page 11 of 11



                                              VI. CONCLUSION

                       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

        Order, substantially in the form attached hereto as Exhibit A, (i) extending the Plan Period

        through and including October 10, 2019, (ii) extending the Solicitation Period through and

        including December 6, 2019, and (iii) granting such other and further relief as the Court deems

        just and proper.

        Dated: July 3, 2019                              /s/ Ian J. Bambrick
               Wilmington, Delaware                      Michael R. Nestor, Esq. (DE Bar No. 3526)
                                                         Robert F. Poppiti, Jr., Esq. (DE Bar No. 5052)
                                                         Ian J. Bambrick, Esq. (DE Bar No. 5455)
                                                         Shane M. Reil, Esq. (DE Bar No. 6195)
                                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Tel: (302) 571-6600
                                                         Fax: (302) 571-1253

                                                         and

                                                         Michael L. Tuchin, Esq.
                                                         Jonathan M. Weiss, Esq.
                                                         Sasha M. Gurvitz, Esq.
                                                         KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                         1999 Avenue of the Stars, 39th Floor
                                                         Los Angeles, CA 90067
                                                         Tel: (310) 407-4000
                                                         Fax: (310) 407-9090

                                                         Counsel to Debtors and Debtors in Possession




01:24678811.3


                                                        11
